Citation Nr: 0524831	
Decision Date: 09/13/05    Archive Date: 09/21/05	

DOCKET NO.  04-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
due to trauma and manifested by headaches, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

During a personal hearing before the undersigned in February 
2005, at pages 3 and 7, the veteran testified that he was in 
receipt of ongoing VA treatment at the Decatur VA medical 
facility.  He indicated, at page 3, that he had most recently 
been seen there in December 2004, and, at page 7, he 
testified that his medicine for depression had been changed 
at that time.  At page 6 the veteran testified that his 
symptoms, including memory loss, were worse than they were at 
the time of his June 2002 VA examination.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the VA Medical facility, in 
Decatur, Georgia, and request copies of 
all records relating to treatment of the 
veteran from April 2002 until the 
present.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected chronic 
brain syndrome due to trauma and 
manifested by headaches.  All indicated 
tests and diagnostic studies should be 
performed.  The claims file should be 
reviewed by the examiner and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to report all 
symptoms that are related to the 
veteran's service-connected chronic brain 
syndrome due to trauma and manifested by 
headaches.  

3.  Then, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ANTHONY J. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

